Exhibit 10.44

Citizens Bank of Pennsylvania

28 State Street, MS 1500

Boston, Massachusetts 02109

July 17, 2014

New Media Holdings II LLC,

c/o New Media Investment Group Inc.

1345 Avenue of the Americas / 46th floor

New York, New York 10105

Attention: Michael Reed

Re: Amendment to Credit Agreement

Ladies and Gentlemen:

We refer to that certain Credit Agreement dated as of June 4, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among New Media Holdings II LLC (the
“Borrower”), New Media Holdings I LLC (“Holdings”), the Lenders party thereto
and Citizens Bank of Pennsylvania, as administrative agent (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

WHEREAS, pursuant to Section 9.1(c), any provision of the Credit Agreement may
be amended by an agreement in writing entered into by Holdings, the Borrower and
the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency.

WHEREAS, the Credit Agreement contains an omission, and Holdings, the Borrower
and the Administrative Agent desire to amend the Credit Agreement in accordance
with Section 9.1(c) to cure such omission.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the phrase “,
calculated on a Pro Form Basis,” is hereby added after the words “Total Leverage
Ratio” appearing in (a) clause (ii) of the definition of Payment Conditions
contained in of the Credit Agreement, (b) Section 6.1 of the Credit Agreement
and (c) part (A) under Schedule A to Exhibit C to the Credit Agreement (solely
in that instance without “,” after “Basis”).

The foregoing amendments are limited solely to the matters described in the
foregoing paragraphs, and shall not be deemed to constitute an amendment or
waiver of any other provision of the Credit Agreement. The Credit Agreement, as
modified hereby, shall remain in full force and effect. This letter agreement
shall be governed by, and construed in accordance with, the law of the State of
New York (excluding any conflicts of law rules which would otherwise cause this
letter agreement to be construed or enforced in accordance with, or the rights
of the parties to be governed by, the laws of any other jurisdiction). This
letter agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart to this letter by facsimile or electronic transmission shall be as
effective as



--------------------------------------------------------------------------------

delivery of a manually executed counterpart hereof. This letter agreement
constitutes the entire understanding of the parties hereto and supersedes any
other prior or contemporaneous negotiations or agreements with respect to the
subject matter hereof. This letter agreement shall constitute a Loan Document.

Very truly yours,

CITIZENS BANK OF PENNSYLVANIA

By: /s/ Arthur D. Burns

Name: Arthur D. Burns

Title: Senior Vice President



--------------------------------------------------------------------------------

Accepted and Agreed:

NEW MEDIA HOLDINGS II LLC

By: /s/ Michael E. Reed

Name: Michael E. Reed

Title: Chief Executive Office

NEW MEDIA HOLDINGS I LLC

By: /s/ Michael E. Reed

Name: Michael E. Reed

Title: Chief Executive Office